SLR:LDM:BGK
FJ 2017R00354 / NY-NYE-801
                                                                           ■k OCT 1 - 2019 *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                               BROOKLYN OFFICE
                                            X


 UNITED STATES OF AMERICA                          ORDER OF FORFEITURE


        - against -                                17-CR-115(CBA)

 EDGAR VEYTIA,
    also known as "Diablo," "Eepp,''
    and "Lie Veytia,"

                             Defendant.

                                            X


               WHEREAS, on or about January 4,2019, EDGAR VEYTIA, also known as

"Diablo, "Eepp," and "Lie Veytia" (the "defendant"), entered a plea of guilty to the offense

eharged in Count One of the above-eaptioned Indietment, eharging a violation of 21 U.S.C.

§§ 963 and 960(b)(1)(A); and

               WHEREAS, pursuant to 21 U.S.C. §§ 853(a) and 970, the defendant has

eonsented to the entry of a forfeiture money judgment in the amount of one million dollars

and zero eents ($1,000,000.00) (the "Forfeiture Money Judgment"), as (a) any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of

such offense, and (b) any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such offense, and/or as substitute assets, pursuant

to 21 U.S.C. § S53(p).

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

and between the United States and the defendant as follows:
               1.     The defendant shall forfeit to the United States the full amount ofthe

Forfeiture Money Judgment, pursuant to 21 U.S.C. §§ 853(a), 853(p)and 970.

              2.      All payments made towards the Forfeiture Money Judgment shall be

made by a money order, or a certified or official bank check, payable to the "United States

Marshals Service," with the criminal docket number noted on the face ofthe check. The

defendant shall cause said check(s)to be delivered by overnight mail to Assistant United

States Attorney Brendan G. King, United States Attorney's Office, Eastern District of New

York,271-A Cadman Plaza East, Brooklyn, New York 11201. The Forfeiture Money

Judgment shall be paid in full within six(6) months ofsentencing (the "Due Date").

              3.      Upon entry ofthis Order of Forfeiture ("Order"), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court's entry ofthe judgment ofconviction.

              4.     The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to any property against which the government seeks to execute the

Forfeiture Money Judgment in any administrative or Judicial proceeding. The defendant

shall fully assist the government in effectuating the payment ofthe Forfeiture Money

Judgment. Ifthe Forfeiture Money Judgment is not received as provided above,the

defendant shall forfeit any other property of his up to the value ofthe outstanding balance,

pursuant to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of21

U.S.C. § 853(p)(l)(A)-(E) have been met.



United States v. Edgar Vevtia. 17-CR-115(CBA)
Order ofForfeiture                                                                      Page 2
               5.     The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture ofthe monies and/or properties forfeited hereunder,

including notice set forth in an indictment or information. In addition, the defendant

knowingly and voluntarily waives his right, if any,to a jury trial on the forfeiture ofsaid

monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture ofsaid monies and/or properties, including, but not limited to, any defenses based

on principles ofdouble jeopardy,the Ex Post Facto clause ofthe Constitution, any applicable

statute oflimitations, venue, or any defense under the Eighth Amendment,including a claim

of excessive fines.

              6.      The entry and payment ofthe Forfeiture Money Judgment is not to be

considered a payment ofa fine, penalty, restitution loss amount or a payment ofany income

taxes that may be due and shall survive bankruptcy.

              7.      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B),this Order shall

become final as to the defendant at the time ofsentencing and shall be made part ofthe

defendant's sentence and included in the judgment ofconviction. This Order shall become

the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time,the

monies and/or properties forfeited herein shall be forfeited to the United States for

disposition in accordance with the law.

              8.      This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees ofthe defendant, and shall survive the

bankruptcy ofany ofthem.

              9.      This Order shall be final and binding only upon the Court's "so

ordering" ofthe Order.
United States v. Edgar Vevtia. 17-CR-115(CBA)
Order ofForfeiture                                                                       Page 3
               10.    The Court shall retain jurisdiction over this action to enforce

 complianee with the terms ofthis Order and to amend it as necessary, pursuant to Fed. R.
 Grim. P. 32.2(e).

               11.    The Clerk ofthe Court is directed to send, by inter-office mail, three (3)
 certified eopies ofthis executed Order to the United States Attorney's Office, Eastern
 District of New York, Attn: PSA Senior Law Clerk William K. Helwagen, 271-A Cadman
 Plaza East, 7"' Floor, Brooklyn, New York 11201.

 Dated: . Brooklyn, New York
                        '2019
    *



                                               SO ORDERED:



                                                  s/Carol Bagley Amon
                                               HONORABi:£ CAROL B. AMON
                                               UNITED STATE^ISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK




United States v. Edgar Vevtia. 17-CR-I15(CBA)
Order ofForfeiture                                                                      p^gg 4
